UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 COMMISSION FILE NUMBER 000-52363 YOUBLAST GLOBAL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 74-2820999 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 81 Greene Street, 4 th Floor New York, New York (Address of principal executive offices) (Zip code) Issuer's telephone number: (212) 343-9200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of August 13, 2010 there were 35,391,709 outstanding shares of the Registrant's Common Stock, $.003 par value. 1 YOUBLAST GLOBAL, INC. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 3 Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 (unaudited) and for the period from inception (January 18, 2005) through June 30, 2010 (unaudited) 4 Consolidated Statements of Changes in Stockholders’ Equity (Deficiency) for the six months ended June 30, 2010 (unaudited) and for theperiodfrom inception (January 18, 2005) through June 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 (unaudited) and for the period from inception (January 18, 2005) through June 30, 2010 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4T. Controls and Procedures 34 PART II - OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 2 YOUBLAST GLOBAL, INC. PART I Financial Information ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS AND NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS. YouBlast Global, Inc. and Subsidiary (formerly Sahara Media Holdings, Inc.) (a development stage enterprise) Consolidated Balance Sheets June 30, 2010 December 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Deferred financing costs - Prepaid expenses and other Available-for-sale security - Total current assets Property and equipment, net Intangible assets, net Security deposits Investment at cost Deposits - Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable and accrued expenses $ $ Notes payable, net of discount - Notes payable, related party - Share liability Total current liabilities Commitments and contingencies - - Stockholders' equity Preferred stock, $0.0001 par value; 10,000,000 shares authorized; no shares issued or outstanding - - Common stock, $0.003 par value; 50,000,000 shares authorized;; 36,391,709 shares issued and 35,391,709 shares outstanding at June 30, 2010; 31,066,710 shares issued and 30,066,710 outstanding at December 31, 2009 Additional paid-in capital Accumulated other comprehensive loss - ) Deficit accumulated during the development stage ) ) Less: Treasury stock - (1,000,0000 common shares) at cost ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. 3 YouBlast Global, Inc. and Subsidiary (formerly Sahara Media Holdings, Inc.) (a development stage company) Consolidated Statements of Operations (Unaudited) Period from inception Three Months Ended Six Months Ended (January 18, 2005) June 30, June 30, through June 30, Revenue $ Costs and expenses: Product development Selling and marketing General and administrative Loss from operations ) Interest income - Loss on sale of available-for-sale security - - ) - ) Amortization - deferred financing costs ) - ) - ) Amortization - debt discount ) - ) - ) Interest expense- related party ) - ) - ) Interest expense ) - ) - ) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average common shares - basic and diluted basic and diluted See accompanying notes to financial statements. 4 YouBlast Global, Inc. and Subsidiary (formerly Sahara Media Holdings, Inc.) (a development stage company) Consolidated Statements of Changes in Stockholders' Equity (Deficiency) For the Period from Date of Inception (January 18, 2005) through June 30, 2010 (Unaudited) Accumulated Deficit Other Accumulated Total Additional Comprehensive During the Stockholders' Common Stock Paid-in Income Development Treasury Stock Equity Shares Amount Capital (Loss) Stage Shares Amount (Deficiency) Balance at January 18, 2005 - $
